FILED
                             NOT FOR PUBLICATION                            JUL 27 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



CRISTOBAL HERNANDEZ-                             No. 10-70035
GONZALEZ,
                                                 Agency No. A099-654-445
               Petitioner,

  v.                                             MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted July 17, 2012 **

Before:        SCHROEDER, THOMAS, and SILVERMAN, Circuit Judges.

       Cristobal Hernandez-Gonzalez, a native and citizen of El Salvador, petitions

for review of the Board of Immigration Appeals’ (“BIA”) order denying his

motion to reopen. Our jurisdiction is governed by 8 U.S.C. § 1252. We review for




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
abuse of discretion the BIA’s denial of a motion to reopen. Guzman v. INS, 318

F.3d 911, 912 n.1 (9th Cir. 2003) (per curiam). We dismiss in part and deny in

part the petition for review.

      We lack jurisdiction to review Gonzalez-Hernandez’s challenge to the BIA’s

underlying order dismissing his appeal from the immigration judge’s denial of his

asylum, withholding of removal, and Convention Against Torture claims because

this petition is not timely as to that decision. See Singh v. INS, 315 F.3d 1186,

1188 (9th Cir. 2003).

      We reject Gonzalez-Hernandez’s contention that he qualifies as an

unaccompanied alien child under the Trafficking Victims Protection

Reauthorization Act of 2008. See 6 U.S.C. § 279(g)(2)(C). Accordingly, his

challenge to the BIA’s denial of his motion to reopen fails.

      PETITION FOR REVIEW DISMISSED in part; DENIED in part.




                                           2                                   10-70035